Citation Nr: 0626001	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-03 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an evaluation in excess of 40 percent for 
grand mal epilepsy.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from February 1956 until July 
1957.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan.

The issue on appeal was previously denied by the Board in a 
March 2005 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In an April 2006 Order, the Court vacated the March 
2005 Board decision and remanded the matter back to the Board 
for development consistent with the parties' Joint Motion for 
Remand.


FINDINGS OF FACT

1.  Prior to May 29, 2002, the veteran's grand mal epilepsy 
was productive of complaints of no more than one seizure per 
year.

2.  As of May 29, 2002, the evidence shows that the veteran 
averaged at least one seizure per month over the last year, 
that the veteran's grand mal epilepsy was productive of 
complaints of seizures occurring 2 times per month over the 
prior 6 months, but with 11 seizures in the past 2 months.  
 
3.  From April 8, 2004, the evidence shows that the veteran's 
grand mal epilepsy was productive of complaints of no more 
than two seizures per year. 


CONCLUSIONS OF LAW

1.  Prior to May 29, 2002, the criteria for entitlement to an 
evaluation in excess of 40 percent for grand mal epilepsy 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 
8910 (2005).

2.  From May 29, 2002, through April 7, 2004, the criteria 
for entitlement to an evaluation of 100 percent for grand mal 
epilepsy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic 
Code 8910 (2005).

3.  From April 8, 2004, the criteria for entitlement to an 
evaluation in excess of 40 percent for grand mal epilepsy 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.124a, Diagnostic Code 
8910 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a March 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  

The March 2004 letter did not inform the veteran as to 
schedular criteria for grand mal epilepsy.  However, this is 
found to be harmless error because the statement of the case, 
under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," sets forth the relevant diagnostic code 
(DC) for the disability at issue (38 C.F.R. § 4.124a, DC 
8910), and included a description of the rating formula for 
all possible schedular ratings under that diagnostic code.  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
his service-connected disability at issue.  Additionally, a
March 2006 letter provided to the veteran included general 
information as to disability ratings.  That same 
communication also apprised the veteran as to the principles 
pertinent to the assignment of an effective date in the event 
of an award of benefits.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  Under these circumstances, the Board is 
satisfied that the appellant has been adequately informed of 
the need to submit relevant evidence in his possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the issue was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  



Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA post service treatment and 
examination.  Additionally, the claims file contains the 
veteran's own statements in support of his claim.  The Board 
has carefully reviewed such statements and concludes that he 
has not identified further evidence not already of record.  
The Board has also perused the medical records for references 
to additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  

Further regarding the duty to assist, it is noted that the 
issue on appeal was remanded by the Board in March 2004.  In 
the April 2006 Joint Motion, it was commented that the Board, 
in its March 2005 final decision (since vacated), failed to 
address whether the March 2004 remand instructions had been 
adequately complied with.  Therefore, this will be considered 
at present.  

The Board's March 2004 remand ordered that the veteran be 
provided VCAA notice.  This was accomplished in 
correspondence dated in March 2004 and March 2006.  The 
adequacy of such notice has already been discussed in detail 
above.  Also, the March 2004 Board remand instructed that the 
veteran be contacted and asked to identify all healthcare 
providers who had treated him for his grand mal epilepsy over 
the pervious year.  Again, this was accomplished in the March 
2004 VCAA letter, which specifically requested the veteran to 
complete accompanying VA Form 21-4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  Detailed instructions were provided in that 
communication.  

The other primary objective of the March 2004 remand was to 
schedule the veteran for a VA special neurological 
examination to ascertain the current nature and severity of 
his grand mal epilepsy.  The examiner was asked to address 
the rating criteria in the examination report.  In response 
to the remand, an April 2004 VA examination was conducted.  
The examiner commented on the frequency of the seizures 
experienced, which is the primary component of the rating 
criteria under Diagnostic Code 8910.  Therefore, it is 
determined that the March 2004 Board remand instructions were 
essentially complied with.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

Throughout the rating period on appeal, the veteran is 
assigned a 40 percent evaluation for his grand mal epilepsy 
pursuant to Diagnostic Code 8910.  That Diagnostic Code 
instructs the rater to evaluate the disability under the 
general rating formula for major seizures.  Note (1) to 
Diagnostic Code 8911 indicates that a major seizure is 
characterized by the generalized tonic-clonic convulsion with 
unconsciousness.  Note (2) indicates that a minor seizure 
consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).

Under the general rating formula for major and minor 
epileptic seizures, a 40 percent rating is warranted where 
the evidence shows the veteran to be averaging at least 1 
major seizure in the last 6 months or 2 in the last year; or 
averaging at least 5 to 8 minor seizures weekly.  A 60 
percent rating applies where the evidence shows the veteran 
to be averaging at least 1 major seizure in 4 months over the 
last year; or 9-10 minor seizures per week.  An 80 percent 
evaluation is warranted where the evidence demonstrates that 
the veteran is averaging at least 1 major seizure in 3 months 
over the last year; or more than 10 minor seizures per week.  
Finally, to be entitled to a 100 percent rating, the evidence 
must establish that the veteran is averaging at least 1 major 
seizure per month over the last year.

In the present case, the veteran's request for an increased 
rating was received on September 17, 2001.  As such, the 
rating period on appeal is from September 17, 2000, one year 
prior to the date of receipt of the increased rating claim.  
See 38 C.F.R. § 3.400(o)(2).

Following a review of the record, the Board finds no support 
for a rating in excess of 40 percent from September 17, 2000, 
until May 29, 2002.  Indeed, in a June 2001 VA progress note, 
the veteran denied having had a seizures in many years.  
Contradicting this account is the veteran's November 2001 VA 
examination, which revealed a reported history of one seizure 
per year, the last occurring in November 2000.  The 
examination report did not specify whether the yearly 
seizures were major or minor.  In any event, the seizure 
frequency noted upon VA examination in November 2001 does not 
meet the criteria for the next-higher 60 percent evaluation 
under the general rating formula for epileptic seizures.  
Moreover, no other evidence of record prior to May 29, 2002, 
demonstrates seizure frequency of greater than 1 major 
seizure in the last 6 months, 2 major seizures in the last 
year or 5-8 minor seizures weekly.  In fact, an EEG consult 
performed in December 2001 was normal.

A VA progress note dated November 29, 2002 revealed 
complaints of seizures occurring 2 times per month, with 11 
in the past 2 months.  The veteran further commented that the 
seizures began 6 months earlier.  As such, the evidence of 
record supports a 100 percent evaluation for grand mal 
epilepsy from May 29, 2002, six months prior to the November 
29, 2002 VA progress note.  

Again, under the general rating formula for major and minor 
epileptic seizures, a 100 percent evaluation is warranted 
where the evidence demonstrates that the veteran is averaging 
at least 1 major seizure per months over the last year.  

Based on the VA progress note dated November 29, 2002, the 
veteran had 2 seizures per month over the prior 6 months, and 
over the past 2 months he had 11.  By that report, then, the 
veteran suffered 19 seizures over that 6-month period.  As 
such, he meets the requirement of averaging at least 1 major 
seizure per month over the last year.  In so finding, the 
Board acknowledges that the November 29, 2002 VA record did 
not specify whether the seizures where major or minor.  
However, it is observed that the November 2001 VA examiner 
contained a diagnosis of "convulsive disorder," which is 
more nearly approximates the schedular definition of major 
seizures.  Thus, the evidence is found to be in equipoise 
and, accordingly, the Board will resolve doubt in the 
veteran's favor.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Based on the foregoing, a 100 percent evaluation for grand 
mal epilepsy is appropriate beginning May 29, 2002, six 
months prior to the November 29, 2002 VA progress note.  

The veteran was again examined by VA on April 8, 2004.  At 
that time, he reported that he experienced two seizures per 
year, with the last occurring in January 2004.  No evidence 
subsequent to the April 2004 VA examination shows an increase 
in reported seizure frequency.  Therefore, from the April 8, 
2004, VA examination forward, the evidence no longer supports 
a 100 percent rating.  Such evidence also fails to meet the 
criteria for the next-lower 80 and 60 percent evaluations.  
Instead, from April 8, 2004, the 40 percent evaluation is 
again for application.  Indeed, the 40 percent evaluation has 
been in effect for at least 20 years and is protected under 
38 C.F.R. § 3.951.  

In conclusion, prior to May 29, 2002, the currently assigned 
40 percent evaluation for grand mal epilepsy is appropriate 
and there is no basis for an increased rating.  From May 29, 
2002, through April 7, 2004, the competent evidence supports 
a 100 percent rating for the veteran's grand mal epilepsy.  
As of April 8, 2004, the evidence again reveals a disability 
picture consistent with no more than a 40 percent rating.  In 
reaching these conclusions, the benefit of the doubt doctrine 
has been applied where appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.


ORDER

Prior to May 29, 2002, a rating in excess of 40 percent for 
grand mal epilepsy is denied.  

From May 29, 2002, through April 7, 2004, a 100 rating for 
grand mal epilepsy is granted, subject to governing criteria 
applicable to the payment of monetary benefits.

From April 8, 2004, a rating in excess of 40 percent for 
grand mal epilepsy is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


